Citation Nr: 1613301	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for bilateral hearing loss with an initial noncompensable rating, effective April 3, 2009.

The Veteran was scheduled for a Board hearing via live videoconference in February 2016, but he failed to appear.  The record establishes he was provided sufficient notice of the hearing.  He has not requested a rescheduled hearing; therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

The Veteran has level I hearing impairment in the right and left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this appeal.  VA provided an audiological examination in June 2009.  As discussed below, this examination provided sufficient information to determine the appropriate evaluation under the VA rating schedule.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the June 2009 examination, it was noted that the Veteran reported that hearing loss affected his occupational functioning and activities of daily living by causing frustration.  The frustration arose from difficulty understanding others and need for consistent requests for them to repeat themselves.  His friends and family also complained that he turned the television up too loud.  These reports are at least as complete as the descriptions that were found to be adequate in Martinak.

There is no evidence that the disability has changed since the 2009 examination and the mere passage of time does not require a new examination.  Palczewski v. Nicholson,  21 Vet. App. 174 (2007).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The only available testing during the appeal period is found in the report of a June 2009 VA audiological examination.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
55
55
70
Left Ear
45
50
50
65

The average pure tone threshold for the right ear was 55 decibels.  The average pure tone threshold for the left ear was 52.5 decibels.  Maryland CNC speech recognition scores were 96 percent for the right ear and 100 percent for the left ear.

These results equate to the assignment of only level I hearing loss for the right and left ears upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as the only available evidence during the appeal period shows noncompensable hearing loss as noted above.  See 38 C.F.R. § 4.85, Table VI.

The Board has also considered whether extraschedular consideration is warranted.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The symptoms associated with the Veteran's service-connected hearing loss (i.e., significant hearing impairment, and difficulty understanding speech in the presence of background noise) are foreseeable consequences of diminished speech reception and pure tone thresholds.  As such they are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra. Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's hearing loss, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

Further, the Board has considered whether a total disability rating based on individual unemployability (TDIU) is warranted; however, the Veteran has been assigned a 100 percent schedular rating for post-traumatic stress disorder (PTSD) from the effective date of service connection for bilateral hearing loss.  While a TDIU would theoretically be possible for hearing loss alone, there is no allegation or evidence that the disability causes unemployability in this case.  Thus, consideration of TDIU is not warranted.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Veteran is in receipt of a total rating.  There is no gap to fill.

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


